Exhibit 10.12

STATE OF MISSISSIPPI
     
COUNTY OF HANCOCK
 

FIRST AMENDMENT TO
LEASE AGREEMENT WITH OPTION TO PURCHASE
 
THIS FIRST AMENDMENT TO LEASE AGREEMENT WITH OPTION TO PURCHASE (this
“Amendment”) is entered into as of the 13 day of March, 2009, by and between
CURE LAND COMPANY, LLC, a Mississippi limited liability company (together with
any successor or assign “Landlord”), and SILVER SLIPPER CASINO VENTURE LLC, a
Delaware limited liability company (together with any successor or assign
“Tenant”).
 
WHEREAS, Landlord and Tenant have previously entered into a Lease Agreement with
Option to Purchase, dated as of November 17, 2004, (“Original Lease”) pursuant
to which Tenant has leased the Premises from Cure Land Company, LLC, as
Landlord.  Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Original Lease.  A Memorandum of Lease providing record
notice of the Original Lease and certain terms thereof was executed by Landlord
and Tenant effective November 17, 2004, (“Lease Memo”) and recorded in Deed Book
BB 298 at Page 287 in the office of the Chancery Clerk of Hancock County,
Mississippi.
 
WHEREAS, Landlord and Tenant filed a Petition to Abandon Road Segment and Accept
Alternate Segment heard and approved by the Board of Supervisors of Hancock
County, Mississippi, on September 5, 2006, and thereby the county abandoned a
segment of Shipyard Road adjacent to Parcels A, B, and C of the Premises and
accepted a Deed of Dedication from Landlord for a segment relocating that
portion of Shipyard Road to a position to improve access to and accommodate the
improvements then planned for the Premises.  Said Deed of Dedication is dated
September 1, 2006, and is recorded in Deed Book 2006 at Page 17118 of the
aforesaid records.
 
WHEREAS, Landlord, and Tenant have operated with the understanding and now wish
to amend the Original Lease to formally reflect that the abandoned segment of
Shipyard Road is now included in the Premises and that the relocated segment of
Shipyard Road is now excluded from the Premises.
 
NOW, THEREFORE, for and in consideration of the covenants and promises contained
herein and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, Landlord and Tenant hereby amend the Original
Lease and Lease Memo with respect to the Premises as follows:
 
Exhibit A to both the Lease and Lease Memo is hereby amended by adding the
attached “Addendum to Exhibit A.”  Landlord hereby leases and lets to Tenant and
Tenant hereby rents from Landlord the Premises as the description for same is
amended in the Addendum to Exhibit A, together with all easements, rights of way
and appurtenances in connection therewith or thereunto belonging and the
improvements constructed thereon, and the definition of “Premises” as set forth
in the Original Lease is hereby so amended.
 
 
 

--------------------------------------------------------------------------------

 
 
The Original Lease and Lease Memo are amended only as expressly set forth
herein, and all other terms and conditions thereof shall remain in full force
and effect.
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date set forth in the first paragraph above.
 
LANDLORD:
  TENANT:                  
Cure Land Company, LLC
Silver Slipper Casino Venture LLC                 By:  /s/ Michael D. Cure  
By:  /s/ John N. Ferrucci                   Its:  Pres.     Its: COO            
       

 
 
 

--------------------------------------------------------------------------------

 
 
STATE OF MISSISSIPPI
     
COUNTY OF HANCOCK
 

 
Personally appeared before me, the undersigned authority in and for the said
county and state, on this 13th day of March, 2009, within my jurisdiction, the
within named Michael D. Cure, who acknowledged to me that he is President of
Cure Land Company, LLC, a Mississippi limited liability company, and that for
and on behalf of said company, and as the act and deed of same, he executed the
above and foregoing instrument, after first having been duly authorized by said
company so to do.
 

    /s/ Beverly A. Hall     
NOTARY PUBLIC
      My Commission Expires          
(Affix official seal)
         
STATE OF MISSISSIPPI
         
COUNTY OF HANCOCK
   

 
Personally appeared before me, the undersigned authority in and for the said
county and state, on this 13th day of March, 2009, within my jurisdiction, the
within named John N. Ferrucci, who acknowledged to me that he is Chief Operating
Officer of Silver Slipper Casino Venture LLC, a Delaware limited liability
company, and that for and on behalf of said company, and as the act and deed of
same, he executed the above and foregoing instrument, after first having been
duly authorized by said company so to do.
 

    /s/ Beverly A. Hall     
NOTARY PUBLIC
      My Commission Expires:          
(Affix official seal)
   

 
 
 

--------------------------------------------------------------------------------

 
 
ADDENDUM TO EXHIBIT A
 
ADDED TO DESCRIPTION OF THE PROPERTY:
ABANDONED ROADWAY PARCEL
Leasehold Interest
 
FORMER R.O.W. FOR SHIPYARD ROAD (2006)
 
A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08°44'36" E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89°48'38" E 30.02 feet along
the north line of said Lot 7, also being along the south end of right-of-way for
Beach Boulevard; thence southerly 24.70 feet along a curve concave to the west,
having a central angle of 08°34'43" with a radius of 165.00 feet, also having a
chord bearing and distance of S 05°45'43" W 24.68 feet to the end of said curve;
thence S 10°03'05" W 191.64 feet to the beginning of a curve to the left; thence
southerly 50.85 feet along said curve having a central angle of 18°47'54" with a
radius of 155.00 feet, also having a chord bearing and distance of S 00°39'08" W
50.63 feet to the end of said curve; thence S 08°44'49" E 343.72 feet to the
beginning of a curve to the right; thence southerly and southwesterly 92.72 feet
along said curve having a central angle of 54°12'26" with a radius of 98.00
feet, also having a chord bearing and distance of S 18°21'24" W 89.30 feet to
the end of said curve; thence S 45°27'37" W 165.84 feet; thence S 47°08'34" W
66.03 feet; thence S 53°55'51" W 26.24 feet; thence S 54°53'02" W 36.68 feet;
thence S 54°53'02" W 405.48 feet to a point located at the northeast corner of
property now or formerly to John Ladner & Terryl Ladner (W.D. Book X5, Page 14);
thence N 02°59'02" W 35.15 feet to a point located at the southeast corner of
property now or formerly to Terryl M. Ladner (W.D. Book BB23, Pages 240-241);
thence N 54°50'16" E 407.80 feet; thence N 55°01’25" E 36.53 feet; thence N
47°09'52" E 66.93 feet; thence N 45°27'37" E 165.40 feet to the beginning of a
curve to the left; thence northeasterly and northerly 64.33 feet along said
curve having a central angle of 54°12'26" with a radius of 68.00 feet, also
having a chord bearing and distance of N 18°21'24" E 61.96 feet to the end of
said curve; thence N 08°44'49" W 343.72 feet to the beginning of a curve to the
right; thence northerly 60.70 feet along said curve having a central angle of
18°47'54" with a radius of 185.00 feet, also having a chord bearing and distance
of N 00°39'08" E 60.43 feet to the end of said curve; thence N 10°03'05" E
191.64 feet to the beginning of a curve to the left; thence northerly 19.34 feet
along said curve having a central angle of 08°12'33" with a radius of 135.00
feet, also having a chord bearing and distance of N 05°56'49" E 19.33 feet to a
point located on the north line of Lot 7, Block 100, Gulfview Subdivision, said
point also being located at the south end of right-of-way for Beach Boulevard,
also said point being the said Point Of Beginning.
 
Said parcel of land contains 0.950 acre, more or less.
 
 
Exhibit A

--------------------------------------------------------------------------------

 
 
LESS AND EXCEPTED FROM PARCELS A, B AND C:
RELOCATED ROADWAY PARCEL
 
NEW R.O.W. FOR SHIPYARD ROAD (2006)
 
A parcel of land located in Gulfview Subdivision (Subdivision Plat Book 1, Page
27), Hancock County, Mississippi; and being more particularly described as
follows:
 
Commence at the intersection of the north line of Lot 1, Block 100, Gulfview
Subdivision with the west right-of-way of Beach Boulevard, said point being
located at the following coordinates, N. 270521.13 feet, E. 797265.13 feet
(M.S.P.C.S.-East Zone/NAD 83 in feet); thence S 08°44'36" E 323.60 feet along
the west right-of-way of Beach Boulevard to a point located on the north line of
Lot 7, Block 100, Gulfview Subdivision; thence N 89°48'38" E 40.60 feet along
the north line of said Lot 7, also being along the south end of right-of-way for
Beach Boulevard; thence S 11°36'42" W 25.62 feet; thence S 10°02'59" W 190.35
feet to the beginning of a curve to left; thence southerly 54.43 feet along said
curve having a central angle of 19°00'52" with a radius of 164.00 feet, also
having a chord bearing and distance of S 00°32’33" W 54.18 feet to the end of
said curve; thence S 08°57’53" E 96.61 feet; thence S 08°44'21" E 141.83 feet to
the beginning of a curve to the right; thence southerly and southwesterly 65.31
feet along said curve having a central angle of 49°53'41" with a radius of 75.00
feet, also having a chord bearing and distance of S 16°12'30" W 63.27 feet to
the end of said curve; thence S 41°09'20" W 137.98 feet to the beginning of a
curve to the right; thence southwesterly and westerly 34.94 feet along said
curve having a central angle of 40°02'27" with a radius of 50.00 feet, also
having a chord bearing and distance of S 61°10'34" W 34.24 feet to the end of
said curve; thence S 81°11’47" W 53.04 feet to the beginning of a curve to the
left; thence westerly and southwesterly 49.90 feet along said curve having a
central angle of 57°10'47" with a radius of 50.00 feet, also having a chord
bearing and distance of S 52°36'23" W 47.85 feet to the end of said curve;
thence S 24°01'00" W 90.89 feet to the beginning of a curve to the right; thence
southerly and southwesterly 39.03 feet along said curve having a central angle
of 30°00'50" with a radius of 74.50 feet, also having a chord bearing and
distance of S 39°01'25" W 38.58 feet to the end of said curve; thence S
54°01'50" W 168.09 feet to the beginning of a curve to the left; thence
southwesterly and southerly 27.52 feet along said curve having a central angle
of 39°55'07" with a radius of 39.50 feet, also having a chord bearing and
distance of S 34°04'16" W 26.97 feet to the end of said curve; thence S
14°06'43" W 78.39 feet to the beginning of a curve to the right; thence
southerly and southwesterly 54.02 feet along said curve having a central angle
of 40°43'33" with a radius of 76.00 feet, also having a chord bearing and
distance of S 34°28'30" W 52.89 feet to the end of said curve; thence S
54°50'16" W 91.05 feet to a point located on the east line of property now or
formerly to John Ladner & Terryl Ladner (W.D. Book X5, Page 14); thence N
02°59'02" W 42.53 feet to a point located on the east line of property now or
formerly to Terryl M. Ladner (W.D. Book BB23, Pages 240-241); thence N 54°50'16"
E 68.40 feet to the beginning of a curve to the left; thence northeasterly and
northerly 28.43 feet along said curve having a central angle of 40°43'33" with a
radius of 40.00 feet, also having a chord bearing and distance of N 34°28'30" E
27.84 feet to the end of said curve; thence N 14°06'43" E 78.39 feet to the
beginning of a curve to the right; thence northerly and northeasterly 52.60 feet
along said curve having a central angle of 39°55'07" with a radius of 75.50
feet, also having a chord bearing and distance of N 34°04'16" E 51.54 feet to
the end of said curve; thence N 54°01'50" E 168.09 feet to the beginning of a
curve to the left; thence northeasterly and northerly 20.17 feet along said
curve having a central angle of 30°00'50" with a radius of 38.50 feet, also
having a chord bearing and distance of N 39°01'25" E 19.94 feet to the end of
said curve; thence N 24°01'00" E 121.25 feet to the beginning of a curve to the
right; thence northeasterly and easterly 56.39 feet along said curve having a
central angle of 57°10'47" with a radius of 56.50 feet, also having a chord
bearing and distance of N 52°36'23" E 54.07 feet to the end of said curve;
thence N 81°11'47" E 60.17 feet to the beginning of a curve to the left; thence
easterly and northeasterly 39.48 feet along said curve having a central angle of
40°02'27" with a radius of 56.50 feet, also having a chord bearing and distance
of N 61°10'34" E 38.69 feet to the end of said curve; thence N 41°09'20" E
103.84 feet to the beginning of a curve to the left; thence northeasterly and
northerly 33.96 feet along said curve having a central angle of 49°53'41" with a
radius of 39.00 feet, also having a chord bearing and distance of N 16°12'30" E
32.90 feet to the end of said curve; thence N 08°44'21" W 141.76 feet; thence N
08°57'53" W 96.54 feet to the beginning of a curve to the right; thence
northerly 66.37 feet along said curve having a central angle of 19°00'52" with a
radius of 200.00 feet, also having a chord bearing and distance of N 00°32'33" E
66.07 feet to the end of said curve; thence N 10°02'59" E 190.36 feet; thence
North 18.68 to a point located on the north line of Lot 7, Block 100, Gulfview
Subdivision, said point also being located at the south end of right-of-way for
Beach Boulevard, also said point being the said Point Of Beginning.
 
 
Exhibit A

--------------------------------------------------------------------------------

 
 
Said parcel of land contains 1.169 acres, more or less.
 
INDEXING INSTRUCTIONS:
 
For indexing purposes regarding the aforementioned Gulfview Subdivision:  (part
of the following Lots as noted) part of Lots 1-4 incl. and 10-16 incl., Block
98; part of Lots 1-14 incl.; Block 99; part of Lots 7 and 8, Block 100.
 
INSTRUMENT PREPARED BY:
 
Balch & Bingham LLP
P.O. Box 130
Gulfport, MS 39502
(228) 864-9900
 
Exhibit A